     Case 4:20-cv-00982-O Document 1 Filed 08/31/20               Page 1 of 5 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

JEFF MCDONALD,                              §
                                            §
       Plaintiff                            §
v.                                          §
                                            §              Civil Action No.___________
TARRANT COUNTY COLLEGE                      §
DISTRICT,                                   §
                                            §
       Defendant.                           §

 DEFENDANT TARRANT COUNTY COLLEGE DISTRICT NOTICE OF REMOVAL

       Defendant, Tarrant County College District (“TCCD”), pursuant to 28 U.S.C. §§ 1441-

1448, hereby removes this case to the Fort Worth Division of the United States District Court for

the Northern District of Texas. In support of removal, Defendant states as follows:

                                      I.        GENERAL

       1.      Plaintiff brought an action against Defendant in state court in the 348th District

Court of Tarrant County, Texas, entitled Jeff McDonald v. Tarrant County College District, Case

No. 348-318817-20 (the “Lawsuit”).

       2.      Removal is effectuated under 28 U.S.C. §§ 1331, 1441-1448, and 29 U.S.C. §

1132(e).

       3.      Removal to this district is proper under 28 U.S.C. §§ 124(a)(2) and 1441(a).

       4.      TCCD is a public sector employer engaged in commerce or in an industry or

activity affecting commerce.

       5.      Plaintiff filed suit against TCCD pursuant to 42 U.S.C. § 1983 for deprivation of

property interests, without procedural due process, in violation of the Fifth and Fourteenth

Amendment to the United States Constitution.


 DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S NOTICE OF REMOVAL                                1
     Case 4:20-cv-00982-O Document 1 Filed 08/31/20                    Page 2 of 5 PageID 2



                                        II.   JURISDICTION

                                A. Federal Question: 42 U.S.C. § 1983.

        6.       This is a civil action arising under the laws of the United States and the Constitution

of the United States. Plaintiff’s procedural due process claim is governed by 42 U.S.C. § 1983,

which gives the federal court jurisdiction over disputes arising under this Act. Federal jurisdiction

therefore exists under 28 U.S.C. § 1331.

                                       B. Supplemental Jurisdiction

        7.       Supplemental jurisdiction exists under 28 U.S.C. § 1367.

                                III.     CONSENT TO REMOVAL

        8.       The records of the 348th District Court of Tarrant County, Texas confirm that one

citation was issued on August 26, 2020.

        9.       Service of Process has not been effectuated upon TCCD.

        10.      Consent of any other parties is not necessary because TCCD is the only Defendant

in this case.

                IV.   PROCESS, PLEADING, ORDERS/TIMELINESS, VENUE

        11.      This Lawsuit was filed on August 20, 2020.

        12.      TCCD has not yet been served with service of process but received notice of lawsuit

on August 21, 2020.

        13.      This notice of removal is therefore timely filed by Defendant under the provisions

of 28 U.S.C. § 1446, and this action is removed under 28 U.S.C. § 1441-1448.

        14.      As required by 28 U.S.C. § 1446(a), the following documents are attached and filed

herewith:

        Exhibit “A”: INDEX OF MATTERS BEING FILED


 DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S NOTICE OF REMOVAL                                       2
     Case 4:20-cv-00982-O Document 1 Filed 08/31/20                 Page 3 of 5 PageID 3



       Exhibit “B”: STATE COURT FILES, including a true and correct copy of all process,
                    court docket sheets, pleadings asserting causes of action, answers, and any
                    orders signed by the state court judge:

               B-1:    Court Docket

               B-2:    Plaintiff’s Original Petition

               B-3:    Citation Issued

               B-4:    Original Answer

       Exhibit “C”: LIST OF COUNSEL OF RECORD, including addresses, telephone
                    numbers and parties represented.

       Exhibit “D”: CERTIFICATE OF INTERESTED PARTIES.

       15.     As required by 28 U.S.C. § 1446(a) and Rule 81.1 of the Local Rules for the

Northern District of Texas, included in the Index of Documents Filed in State Court and State

Court Docket Sheet filed with this Notice of Removal is a copy of the State Court Record and a

copy of the State Court docket sheet in the Lawsuit.

       16.     Pursuant to 28 U.S.C. § 1446(d), a copy of the Notice of Removal and written notice

of the filing of this Notice of Removal will be served on counsel of record and will be filed with

the Clerk of the 48th District Court of Tarrant County, Texas.

       17.     Venue is proper in this district under 28 U.S.C. § 1441 because this district and

division embrace the place where the removed action has been pending.

                                      V.     CONCLUSION

       18.     Plaintiff’s ERISA claim is governed by 29 U.S.C. §§ 1132(a) and (e)(1), which

provides exclusive federal jurisdiction for this cause of action. Plaintiff’s FMLA claim is governed

by 29 U.S.C. § 2617, and Plaintiff’s Rehabilitation Act claim is governed by 29 U.S.C. § 794a,

which both give the federal court jurisdiction over disputes arising under these Acts. Therefore,

this case is removable under 28 U.S.C. § 1441, regardless of the allegations in Plaintiff’s state

 DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S NOTICE OF REMOVAL                                   3
     Case 4:20-cv-00982-O Document 1 Filed 08/31/20               Page 4 of 5 PageID 4



court pleadings. See e.g., Aetna Health, Inc. v. Davila, 542 U.S. 200 (2004); Metro Life Ins. Co.

v. Taylor, 481 U.S. 58, 62-63 (1987).

                                         VI.    PRAYER

       WHEREFORE, Defendant Child Care Associates prays that this cause proceed in this

Court as a properly removed action.

                                            Respectfully submitted,

                                            By: _/s/Lu Pham_____________

                                                Lu Pham
                                                State Bar No. 15895430
                                                lpham@phamharrison.com
                                                Antonio U. Allen
                                                State Bar No. 24069045
                                                aallen@phamharrison.com
                                                Spencer Mainka
                                                State Bar No. 24116707
                                                smainka@phamharrison.com
                                                PHAM HARRISON, LLP
                                                505 Pecan Street, Suite 200
                                                Fort Worth, Texas 76102
                                                (817) 632-6300
                                                (817) 632-6313 – Fax

                                                Carol Bracken
                                                State Bar No. 20861400
                                                Carol.Bracken@tccd.edu
                                                Lauren H. McDonald
                                                State Bar No. 24085357
                                                Lauren.McDonald2@tccd.edu

                                                TARRANT COUNTY COLLEGE DISTRICT
                                                1500 Houston Street
                                                Fort Worth, Texas 76102
                                                (817) 515-5137
                                                (817) 515-5150 Fax

                                                ATTORNEYS FOR DEFENDANT
                                                TARRANT COUNTY COLLEGE
                                                DISTRICT

 DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S NOTICE OF REMOVAL                                4
     Case 4:20-cv-00982-O Document 1 Filed 08/31/20             Page 5 of 5 PageID 5




                              CERTIFICATE OF SERVICE

      The undersigned hereby acknowledges that a true and correct copy of the above-mentioned
document was E-served on this the 31st day of August 2020 on counsel for Plaintiff as follows:

Frank Hill
fhill@hillgilstrap.com
Daniel J. Graves
dgraves@hillgilstrap.com
HILL GILSTRAP, P.C.
1400 West Abram Street
Arlington, Texas 76013
(817) 261-2222
(817) 861-4685 Facsimile
ATTORNEYS FOR PLAINTIFF

                                                  _/s/Lu Pham______________
                                                  Lu Pham




 DEFENDANT TARRANT COUNTY COLLEGE DISTRICT’S NOTICE OF REMOVAL                             5
